DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter, which the applicant regards as his invention.


Claims 4 and 16  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. Claims 1 and 13 from which claims 4 and 16 depend upon respectively, require the first and second oxide material to be amorphous. Claims 4 and 16 require the first and second oxide material to be crystalline.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 – 3, 6, 8 – 10, 12 – 15, 18, 20 – 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mahji et al. (US 2018/0219154).

    PNG
    media_image1.png
    391
    391
    media_image1.png
    Greyscale

(Claim 1) Mahji et al. teach an electronic device, comprising:
a conductor (210);
a conductive oxide material  (212) electrically connected to the conductor, wherein the conductive oxide materials is substantially amorphous, wherein the conductive oxide material comprises first and second oxide materials, and wherein the first oxide material is different from the second oxide material (paragraph 34); and
a second material (215) electrically connected to the conductive oxide material.
(Claim 2) Mahji et al. teach wherein the first oxide material is conductive, and the second oxide material is conductive (paragraph 34).
(Claim 3) Mahji et al. teach wherein the first oxide material (paragraph 34) comprises an oxide of a noble metal (Ir, Ru) and the second oxide material comprises an oxide of a transition metal (Mo, W).
 (Claim 6) Mahji et al. teach wherein the conductive oxide material does not donate oxygen ions to the second material, and wherein the conductive oxide material does not accept oxygen ions from the second material (paragraph 34).
 (Claim 8) Mahji et al. teach wherein the conductive oxide material (212) and the second material (215) form an ohmic contact therebetween (paragraph 29, low resistance state).
(Claim 9) Mahji et al. teach wherein the conductive oxide material and the second material (215) form a Schottky contact therebetween (paragraph 26, paragraph 29, high resistance state).
(Claim 10) Mahji et al. teach wherein the conductive oxide material (212, paragraph 34) and the conductor (210) form an ohmic contact therebetween (paragraph 24).
(Claim 12) Mahji et al. teach wherein the conductive oxide (212) material and the second material (215) at least partly form an access device of a memory cell (paragraph 34).
(Claim 13) Mahji et al. teach a method of forming an electronic device, the method comprising:

connecting a second material (215) to the conductive oxide material (212).
(Claim 14) Mahji et al. teach wherein the first oxide material is conductive, and the second oxide material is conductive (paragraph 34).
(Claim 15) Mahji et al. teach wherein the first oxide material comprises an oxide of a noble metal and the second oxide material comprises an oxide of a transition metal (paragraph 34).
(Claim 18) Mahji et al. teach wherein the conductive oxide material does not donate oxygen ions to the second material, and wherein the conductive oxide material does not accept oxygen ions from the second material (paragraph 34).
 (Claim 20) Mahji et al. teach wherein the conductive oxide (212) material and the second material (215) form an ohmic contact therebetween (low resistance, paragraph 29).
(Claim 21) Mahji et al. teach wherein the conductive oxide material and the second material form a Schottky contact therebetween (paragraph 26, paragraph 29, high resistance state).
(Claim 22) Mahji et al. teach wherein the conductive oxide material (212) and the conductor (210) form an ohmic contact therebetween (paragraph 24).
(Claim 24) Mahji et al. teach wherein the conductive oxide material and the second material at least partly form an access device of a memory cell (paragraph 34).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mahji et al. (US 2018/0219154).
(Claim 5) Mahji et al. teach wherein the conductive oxide material have good diffusion barrier properties for the benefit of reducing the rate of intermixing with the adjacent memory oxide (paragraph 34).
Mahji et al. lack wherein the conductive oxide material has a diffusion constant of oxygen ions less than about 1 x 10E10 cm2/s.
However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to optimize the diffusion for the benefit of reducing the rate of intermixing with the adjacent memory oxide.
(Claim 17) Mahji et al. teach wherein the conductive oxide material have good diffusion barrier properties for the benefit of reducing the rate of intermixing with the adjacent memory oxide (paragraph 34).
Mahji et al. lack wherein the conductive oxide material has a diffusion constant of oxygen ions less than about 1 x 10E10 cm2/s. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to optimize the diffusion for the benefit of reducing the rate of intermixing with the adjacent memory oxide.

Claims 7, 11, 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Mahji et al. (US 2018/0219154) in view of Jaeger et al. (US 2016/0154178).
(Claim 7) Mahji et al. lack wherein the conductive oxide material is substantially transparent.
However, Jaeger et al. teach wherein the conductive oxide material (fig. 5A #510) is substantially transparent (ternary oxide, paragraph 183) for the benefit of forming an optoelectronic device (paragraph 171).

(Claim 11) Mahji et al. lack wherein the conductive oxide material and the conductor form a Schottky contact therebetween.
However, Jaeger et al. teach wherein the conductive oxide (fig. 5A #510) material (paragraph 183) and the conductor (fig. 5A # 502) form a Schottky contact therebetween (paragraph 175, when #502 is a semiconductor) as art-recognized equivalent to ohmic contact (paragraph 176).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to incorporate the references as art recognized equivalents for the benefit of forming an optoelectronic device.
(Claim 19) Mahji et al. lack wherein the conductive oxide material is substantially transparent.
However, Jaeger et al. teach wherein the conductive oxide material (fig. 5A #510) is substantially transparent (ternary oxide, paragraph 183) for the benefit of forming an optoelectronic device (paragraph 171).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to incorporate the references for the benefit of forming an optoelectronic device.
(Claim 23) Mahji et al. lack wherein the conductive oxide material and the conductor form a Schottky contact therebetween.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to incorporate the references as art recognized equivalents for the benefit of forming an optoelectronic device.
Response to Arguments
Applicant's arguments filed on February 1, 2021 have been fully considered but they are not persuasive.
Applicant argues:
In the Office Action, claims 1 and 13 are characterized as requiring that each of the first and second oxide materials are amorphous. Applicant respectfully disagrees with the characterization. Specifically, claims 1 and 13 each state “wherein the conductive oxide materials is substantially amorphous.” However, neither of claims 1 and 13 require that each of the first and second oxide materials are amorphous.
Reply:
Claim 1 recites wherein the conductive oxide materials is substantially amorphous (paragraph 34), wherein the conductive oxide material comprises first and second oxide materials, and wherein the first oxide material is different from the second oxide material. In as much as applicants can be their own lexicographers, an explicit definition is required not inferences.
amorphous, non-reactive)”
Applicant argues:
Applicant respectfully submits that the work function electrode material 212 of Mahji is understood by those of skill in the art to be crystalline. Furthermore, Mahji does not teach that work function electrode material 212 is anything other than crystalline. Accordingly, Applicant respectfully submits that Mahji does not teach “wherein the conductive oxide materials is substantially amorphous,” as recited in claim 1.
Reply
Applicant’s assertion is unfounded. Applicant is again referred to paragraph 34, part of which is reproduced.
In one advantageous mixed oxide embodiment, work function electrode material 212 is a mixed oxide of at least two of Ir, Ru, Mo, or W. The above exemplary conductive metal oxides have the advantage of being relatively stable when subjected to the electric field and thermal cycling demands of a resistive memory device. The above exemplary conductive oxides may also have good diffusion barrier properties (e.g., amorphous, non-reactive), and therefore reduce the rate of intermixing with the adjacent memory oxide 215.
IrO-RuO, IrO-MoO, Ru-Mo, Ir-WO, RuO-WO, Mo-WO (above mixed oxides).

Direct Deposition of Amorphous Cobalt–Vanadium Mixed Oxide Films for Electrocatalytic Water Oxidation, Muhammad Ali Ehsan et al., ACS Omega 2019, 4, 7, 12671–12679
https://doi.org/10.1021/acsomega.9b01385
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        February 27, 2021